

	

		II

		109th CONGRESS

		1st Session

		S. 1425

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Mr. Inhofe (for himself

			 and Mr. Harkin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To give effect to the original agreement

		  entered into by the cities of Dallas, Texas, and Fort Worth, Texas, to build a

		  single airport to provide for the commercial air transportation needs of the

		  region, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 True Competition

			 Act.

		2.Congressional

			 findingsCongress finds

			 that:

			(1)The Dallas/Fort Worth International Airport

			 was constructed in 1974 to serve as the exclusive airport providing all

			 commercial air service needs of the Dallas/ Fort Worth Metroplex.

			(2)At the explicit direction of the United

			 States Civil Aeronautics Board, before obtaining financing or beginning

			 construction, the Cities of Dallas and Fort Worth agreed to consolidate all

			 commercial air service from all local airports at the new Dallas/Fort Worth

			 International Airport facility.

			(3)The consolidation of all commercial air

			 service at one major airport is consistent with practices in numerous

			 metropolitan areas throughout the country, and is considered to be sound

			 transportation policy and a major factor in generating economic growth for

			 entire regions.

			(4)Despite the original agreement between

			 Dallas and Fort Worth, which was absolutely essential to proceed with

			 construction of the new airport, judicial and legislative challenges by an

			 airline that refused to move to the new facility undercut the local consensus

			 by permitting limited operations from the close-in Dallas Love Field to

			 continue for the past 25 years.

			(5)Relying on the continued limited scope of

			 Love Field, the communities recently embarked on a major $2,800,000,000

			 expansion of the Dallas/Fort Worth International Airport which has reached

			 completion.

			(6)The current dire economics of the airline

			 and airport businesses have put a severe strain on the finances and viability

			 of the Dallas/Fort Worth International Airport and the carriers serving it,

			 resulting in substantial unused capacity and financial pressure that is

			 exacerbated by the continued use of Dallas Love Field.

			(7)In contrast, there are virtually no

			 capacity or facilities available at Love Field except for those controlled by

			 one carrier that operates over 97 percent of all the seats in and out of the

			 airport.

			(8)In addition to economic, competitive, and

			 transportation planning problems, air traffic control experts have expressed

			 concern about air space congestion generated by the close proximity of Love

			 Field to the Dallas/Fort Worth International Airport.

			(9)Although not intended to be used for

			 commercial air service, Love Field remains an important resource for general

			 aviation and business aircraft, which provide an important economic benefit to

			 the Dallas/Fort Worth region.

			(10)In order to reduce air congestion problems,

			 create a more efficient and viable air transportation system, and give full

			 effect to the original agreement between the Cities of Dallas and Fort Worth,

			 scheduled commercial air service at Love Field should be ended and the

			 facilities made more broadly available to general aviation and business

			 aircraft.

			3.Termination of

			 scheduled passenger air service at love fieldEffective on the date that is 3 years after

			 the date of enactment of this Act, and notwithstanding any other provision of

			 law, Love Field, located in Dallas, Texas, shall be ineligible to hold an

			 airport operating certificate pursuant to part 139 of title 14, Code of Federal

			 Regulations.

		

